                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 IN RE: SYNCHRONY FINANCIAL                                   Civil Action No. 3:19-cv-00130-VAB
 DERIVATIVE LITIGATION
                                                              December 4, 2020




                      ORDER GRANTING JOINT MOTION TO STAY CASE

       Upon consideration of the Joint Motion to Stay Case filed by plaintiffs Jeffrey Gilbert

and Maureen Aldridge (“Plaintiffs”), nominal defendant Synchrony Financial (“Synchrony”),

and defendants Margaret M. Keane, Brian D. Doubles, Paget L. Alves, Arthur W. Coviello, Jr.,

William W. Graylin, Roy A. Guthrie, Richard C. Hartnack, Jeffrey G. Naylor, Laurel J. Richie,

and Olympia J. Snowe (collectively, the “Individual Defendants,” and together with Synchrony,

the “Defendants”), it is hereby ORDERED that:

       1.      The parties’ Motion is GRANTED.

       2.      In the interests of judicial economy and preserving the resources of the parties and

the Court, all proceedings in the above-captioned actions (the “Derivative Actions”) are stayed

pending final resolution of the related action captioned In re: Synchrony Financial Securities

Litigation, Case No. 3:18-cv-01818 (the “Securities Class Action”), including any related

appeals, except as expressly provided below:

               a.     Defendants shall promptly notify Plaintiffs of any derivative action of

               which they become aware (“Related Derivative Action”) that asserts allegations

               that are substantially similar to the allegations made in the Derivative Actions.

               b.     If a Related Derivative Action is not stayed for a similar or longer duration

               and under similar terms, or for good cause, Plaintiffs may lift the stay in the
             Derivative Actions by providing 15 days’ notice to Defendants’ undersigned

             counsel by way of email. If such notice is provided, Defendants expressly reserve

             the right to seek a further stay of proceedings.

             c.      During the pendency of the stay, Plaintiffs may file amended complaints.

             Defendants shall be under no obligation to respond to any amended complaint

             while the Derivative Actions are stayed.

             d.      During the pendency of the stay, Defendants shall include Plaintiffs in any

             mediation with the parties in the Securities Class Action, and shall include

             Plaintiffs in any mediation or formal settlement discussions in any Related

             Derivative Action.

             e.      During the pendency of the stay, Defendants shall, subject to entry of a

             suitable protective order, provide Plaintiffs with any written discovery produced

             in the Securities Class Action or in any Related Derivative Action filed in this

             Court, within 30 days of (i) such production, or (ii) entry of a suitable protective

             order, whichever is later. Defendants shall also, subject to entry of a suitable

             protective order, provide Plaintiffs with any documents that were or are provided

             to a Synchrony shareholder who files a Related Derivative Action in this Court,

             within 30 days of (i) the filing of any such action, or (ii) entry of suitable

             protective order, whichever is later.


IT IS SO ORDERED.

Dated: December 4, 2020
                                                      _____/s/Victor A. Bolden_________
                                                     HON. VICTOR A. BOLDEN UNITED
                                                         STATES DISTRICT JUDGE




                                                2
